UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6149



BERNARD M. JOHNSON,

                                             Petitioner - Appellant,

          versus


MARK HENRY, Warden, FCI Cumberland,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-4232-CCB)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard M. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard M. Johnson appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm substantially on the reasoning of

the district court.   See Johnson v. Henry, No. CA-98-4232-CCB (D.

Md. Jan. 15, 1999); see also Pelissero v. Thompson, ___ F.3d ___,

No. 97-6156, 1999 WL 133112 (4th Cir. Mar. 12, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2